        Case 2:19-cv-00068-RWS Document 12 Filed 07/24/19 Page 1 of 4




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


  JOSEPH ROBERTS, individually and
  on behalf of all others similarly situated,      Case No. 2: 19-cv-00068-RWS

               Plaintiff,

  v.

  ICOT HEARING SYSTEMS, LLC
  d/b/a LISTENCLEAR, a Georgia
  limited liability company, and ICOT
  HOLDINGS, LLC, a Georgia limited
  liability company,

               Defendants.


                            STIPULATION OF DISMISSAL

       Plaintiff Joseph Roberts (“Plaintiff” or “Roberts”) and Defendants Jeff ICOT

Hearing Systems, LLC and ICOT Holdings, LLC (collectively “Defendants”)

through their counsel, stipulate as follows:

       1.    Roberts filed this putative class action against Defendants.

       2.    Fed. R. Civ. P. 41(a)(1)(A)(ii) allows the parties to stipulate to the

dismissal of an action at any time. Rule 23(e) does not limit the right to stipulate

to dismissal of this action because it only applies to certified classes, and no class

has been certified in this matter. Likewise, the case does not involve any Receiver

so as to implicate Rule 66.


                                                                                         1
        Case 2:19-cv-00068-RWS Document 12 Filed 07/24/19 Page 2 of 4




      3.     Accordingly, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and

Defendants agree that the action shall be dismissed in its entirety and with

prejudice with respect to the individual claims alleged by Plaintiff against

Defendants. The claims of members of the alleged class, if any, are dismissed

without prejudice.

      4.     Plaintiff and Defendants further agree that each party is to bear his or

its own attorney’s fees and costs.

                                              Respectfully Submitted,

                                       JOSEPH ROBERTS, individually and on
                                       behalf of Classes of similarly situated
                                       individuals


Dated: July 24, 2019                   By: ___/s/ Patrick H. Peluso
                                              One of Plaintiff’s Attorneys


                                       Jennifer Auer Jordan
                                       jordan@ssjwlaw.com
                                       Georgia Bar Number: 027857
                                       Shamp Speed Jordan Woodward LLC
                                       1718 Peachtree Street NW, Suite 660
                                       Atlanta, Georgia 30309

                                       Steven L. Woodrow*
                                       swoodrow@woodrowpeluso.com
                                       Patrick H. Peluso*
                                       ppeluso@woodrowpeluso.com
                                       Woodrow & Peluso, LLC
                                       3900 E. Mexico Avenue, Suite 300
                                       Denver, Colorado 80210
                                       Tel: 720-213-0675

                                                                                        2
Case 2:19-cv-00068-RWS Document 12 Filed 07/24/19 Page 3 of 4




                           Fax: 303-927-0809
                           Attorneys for Plaintiff and the Classes

                           * Pro Hac Vice

                           By: /s/ Helen Marie Mac Murray

                           Helen Marie Mac Murray
                           Mac Murray & Shuster, LLP
                           6525 West Campus Oval
                           Suite 210
                           New Albany, Ohio 43054
                           614-939-9955
                           hmacmurray@mslawgroup.com

                           Counsel for Defendants




                                                                     3
        Case 2:19-cv-00068-RWS Document 12 Filed 07/24/19 Page 4 of 4




                            CERTIFICATE OF SERVICE

      I hereby certify that on July 24, 2019, I served the above and foregoing

papers by causing a true and accurate copy of such paper to be filed with the Clerk

of the Court and transmitted to all counsel of record via the Court’s CM/ECF

electronic filing system.



                                         /s/ Patrick H. Peluso




                                                                                  4
